DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 objected to because of the following informalities:
Claim 1 appears to have a typographical error in line 7 “…window from a outside direction…” this may be amended to “…window from an outside direction…”
Claim 4 appears to have a typographical error in line 3 “…magnetic field casues movement of the holder…” may be amended to “…magnetic field causes movement of the holder…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battefeld et al. (US20090301175 hereinafter Battefeld) in view of Watkins (US7313840).

Regarding claim 1, Battefeld discloses a sensor (Figure 2 Element 10) comprising: 
a sensor housing (Figure 2 Element 11) including a housing window (Figure 2 Element 20); 
a sensor unit (Figure 2 Element 18) disposed in the sensor housing (Figure 2 shows the sensor unit 18 disposed in housing 11) and configured to emitting a sensor signal through the housing window and to receive a detection signal through the housing window (Paragraph 0022 “On the inner side of the housing cover 14, a sensor 18 is arranged in a recess 16, which is designed as an ultrasonic sensor. The bottom of the recess 16 forms a sensor window 20 thin enough for the ultrasonic waves emitted and received by the ultrasonic sensor 18 to pass through in both directions substantially unimpeded.”); 
a cleaning unit (Figure 2 Element 22) including a cleaning element (Figure 2 Element 28) , a holder (Figure 2 Element 26) and a drive (Figure 2 Element 24), wherein the cleaning element is attached to the holder such that the cleaning element selectively contacts the housing window from an outside direction (Paragraph 0023 sentences 2-3 “For this reason, a pivotable wiper 22 is provided that regularly cleans the outer side of the sensor window 20 with oscillatory wiping movements. The wiper 22 is coupled with an electric drive motor 24 not through a shaft, but through a magnetic coupling, the electric motor being accommodated in the housing 11.”), wherein the drive is non-positively connected to the holder (Paragraph 0023 sentence 3 “The wiper 22 is coupled with an electric drive motor 24 not through a shaft, but through a magnetic coupling, the electric motor being accommodated in the housing 11.”) and is configured to cause the cleaning element to move across the housing window (Paragraph 0023 sentences 1-2 “The ultrasonic sensor 18 is rather sensitive to solid matter accreting on the outer side of the sensor window 20. For this reason, a pivotable wiper 22 is provided that regularly cleans the outer side of the sensor window 20 with oscillatory wiping movements.”). 

Battefeld fails to explicitly disclose a pressing unit configured to exert an adjustable contact pressure on the cleaning unit such that the cleaning element is pressed against the housing window with the contact pressure. (Paragraph 0034 sentence 2 “Alternatively or complementarily, for position detection purposes, the wiper arm 26 may have a permanent magnet 81 at its distal end and the housing cover 14 may have a Hall element 80 at a wiper end position or another defined position of the wiper 22.” Battefeld does not disclose that the magnet 81 exerts an adjustable contact pressure as the magnet passes over ferromagnetic elements that may be located on the surface or inside of the housing)

Watkins teaches a pressing unit (Figure 17 Element 402) configured to exert an adjustable contact pressure on the cleaning unit (Column 5, lines 33-41 “The user of the magnetic scrubber may also increase or decrease the electrical flow to the electromagnets 479 in the control unit 402, and thereby the force of magnetic attraction exerted by the power unit 402 electromagnets 479, by dialing the control surface 477 up or down. By increasing the force of magnetic attraction between the power unit 402 and the pad unit 404, the scrubbing pressure exerted by the pad unit 404 can be controlled.”) such that the cleaning element is pressed against the housing window with the contact pressure (Figure 17 shows Element 402 exerts an adjustable contact pressure on a cleaning element 404 on an opposite side of a housing window).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Battefeld to incorporate the teachings of Watkins to provide a pressing unit configured to exert an adjustable contact pressure on the cleaning unit to press the cleaning element against the housing with the contact pressure. Doing so would allow the cleaning element to lightly contact the window to remove minor soiling and also be adjusted to contact the window with greater pressure to remove tough soiling that is adhered to the window.

Regarding claim 5, Battefeld in view of Watkins teaches all elements of the sensor of claim 1 but fails to explicitly teach wherein the cleaning element is a round brush and is configured to be rotatably driven by the holder.

Watkins teaches wherein the cleaning element is a round brush and is configured to be rotatably driven by the holder (Column 12 lines 51-59 “The pad unit 404 includes magnet 416 and scrubbing surface 418. According to an embodiment of the invention, scrubbing surface 418 is a plurality of plastic fibers that are affixed to permanent magnet 416 by way of adhesive. Other embodiments include abrasive cloth, brushes, and plastic coated metallic fibers. It is anticipated that a plurality of different pad units 404, having correspondingly different textured surfaces may be used in connection with power unit 402.” The wiper of Battefeld may be replaced by the rotating brush of Watkins).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Battefeld to incorporate the teachings of Watkins to provide a round brush as the cleaning element that is rotatabl. Doing so would allow the cleaning element to be a rotatable round brush that may provide better cleaning abilities during certain situations in which a rotatable brush could scrub a strongly adhered layer of soiling from the window.


Regarding claim 6, Battefeld in view of Watkins teaches the sensor of claim 1, wherein the cleaning element is a wiper (Figure 1 Element 28 is a pivotable wiper).


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battefeld in view of Watkins and further in view of Kuwae et al. (US20200159010 hereinafter Kuwae).

Regarding claim 2, Battefeld in view of Watkins teaches all elements of the sensor of claim 1 as stated above except a dirt detection unit configured to detect soiling of the housing window, wherein the dirt detection unit is connected to the pressing unit as to enable control of the contact pressure dependent upon the detected soiling of the housing window.

	Kuwae teaches a dirt detection unit (Figure 14 Elements 1320 and 1350) configured to detect soiling of the housing window (Paragraph 0130 sentence 1 “The housing controller circuit 1350 is also configured to cause the sensor 1320 to enter into a self-cleaning mode based on the determination that the sensor 1320 is operating at a reduced accuracy.”), wherein the dirt detection unit is connected to the pressing unit as to enable control of the contact pressure dependent upon the detected soiling of the housing window (Paragraph 0130 sentences 2-4 “During self-cleaning mode, the housing controller circuit 1350 actuates the motor 1330, causing the motor 1330 to rotate, and therefore causing the screen 1322 to rotate. When the cleaning mechanism 1323 is in direct contact with the screen 1322, the cleaning mechanism 1323 wipes (or absorbs) potential accumulated dirt, oil and/or water off the screen 1322 as the screen 1322 rotates. When the cleaning mechanism 1323 includes an actuator member, the housing controller circuit 1350 is configured to control the actuator member to move the cleaning mechanism 1323 towards the screen 1322 so that the cleaning mechanism 1323 can wipe (or absorbs) accumulated dirt, oil and/or water off the screen 1322 as the screen 1322 rotates.”). The dirt detection unit detects soiling of the window by determining reduced accuracy of the sensor and causes the pressing unit to control the contact pressure between no contact with the housing and contact with the housing.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Battefeld in view of Watkins to incorporate the teachings of Kuwae to provide a dirt detection unit configured to detect soiling of the housing window and enable the pressing unit to control contact pressure upon detected soiling. Doing so would allow the cleaning unit and pressing unit to only operate when necessary rather than on a regular schedule that may create unnecessary wear on parts by performing cleaning when not needed.

Regarding claim 3, Battefeld in view of Watkins and Kuwae teaches the sensor of claim 1, wherein the pressing unit comprises a magnetic module (Watkins paragraph 5 lines 22-25 “According to this embodiment, power unit 402 is comprised of a circular arrangement of electromagnets 479, a control unit 478, and control surface dial, powered by an electrical cord 410.”) including a magnetic field generator (Watkins Element 478) and a magnetic counterpart (Watkins paragraph 5 lines 28-33 “The control unit 478 varies the flow of electricity around the electromagnets 479 in a manner such that the electromagnets are polarized in a series which move around the circular arrangement of electromagnets 479 to influence the permanent magnet within the pad unit 404 to rotate and thereby rotate the pad unit 404.” Pad unit 404 has a permanent magnet within), wherein the magnetic field generator is configured to generate an adjustable magnetic field (Watkins column 5 lines 38-41 “By increasing the force of magnetic attraction between the power unit 402 and the pad unit 404, the scrubbing pressure exerted by the pad unit 404 can be controlled.”), and wherein the magnetic counterpart is connected to the cleaning unit such that the contact pressure of the cleaning element can be adjusted via the adjustable magnetic field (Column 5 lines 38-41 “By increasing the force of magnetic attraction between the power unit 402 and the pad unit 404, the scrubbing pressure exerted by the pad unit 404 can be controlled.”).

Regarding claim 4, Battefeld in view of Watkins and Kuwae teaches the sensor of claim 3, wherein the magnetic counterpart is part of the holder (Watkins Column 12 lines 51-52 “The pad unit 404 includes magnet 416 and scrubbing surface 418.”), and wherein the magnetic field generator is configured such that the adjustable magnetic field causes movement of the holder such that the contact pressure acts on the cleaning element (Watkins column 5 lines 38-41 “By increasing the force of magnetic attraction between the power unit 402 and the pad unit 404, the scrubbing pressure exerted by the pad unit 404 can be controlled.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon (WO2020218799) discloses an optical device equipped with a window cleaning mechanism. Karagoz (US9632019) discloses an apparatus and method for cleaning deposits and accretions from an end plate of a sensor body. Stanton (AU648513) discloses a system controlling the wiping of automotive windscreens at a rate corresponding to the determined amount of water on the screen. Parbert (US20200307525) discloses a device for acquiring a surrounding environment of a vehicle and a cleaning unit movable along the sensor housing by a drive unit. Krieg et al. (US6458213) discloses a method and device for automatic cleaning of opto-electronic measuring systems used in process-technology for the analysis of substances in liquids and gases by means of optical absorption and fluorescence..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723